April 8, This submission is being made solely to obtain an identifier for an Institutional Shares class that was inadvertently overlooked on the 485BPOS filing made on April 7, 2009. The Class for Which Identifiers Are Needed:Institutional Shares of Federated Stock and Bond Fund (File Nos. 2-10415 and 811-1). Accession Number of previous 485BPOS Filing for which we are now requesting new numbers is : 0001318148-09-000528. Thank you. Catherine C. Ryan Paralegal Supervisor Investment Management Group 412.288.8116 ccryan@reedsmith.com Reed SmithLLP Federated Investors Tower 12th Floor, 1001 Liberty Avenue Pittsburgh, PA15222 Fax
